United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1937
                                  ___________

Kenneth W. McClendon; Babatunde          *
Deinbo; Louis Bowser; Nina Schaefer;     *
Janet Kreutz; Lorraine Batton; Margie    *
Batton; Martha Beamon; Jean              *
Blaylock; Matt Brown; Irene Calton;      *
Geraldine Cardinale; Sam Cardinale;      *
Manuel Chatman; Willie Clay; Dion        *
Coleman; Richard Cottrill; Deann         *
Deimeke; Leon Deimeke; Debra Dill;       *
Harry Doepke; Lila Doepke; Edwin         *
Doering; Joyce Doering; Kathi Flynn;     *
Martin Flynn; Gene Foster; Pat Foster;   *
Imogene Freeman; William Freemen;        *
Charles Gholson; Ursula Gholson;         *   Appeal from the United States
Sylvester Harris; Rochelle Hill; James   *   District Court for the
Hudspeth; Norma Hudspeth;                *   Eastern District of Missouri.
Artimese Johnson; Manuel Levin;          *
Elmo Martin; Vesta Martin; Clyde         *        [UNPUBLISHED]
McDuffie; August Menk; Florence          *
Menk; Ralph Monteleone; Margaret         *
Monteleone; Mary Moran; Mabel            *
Peters; Ray L. Raymer; Floyd Roark;      *
Thelma Robinson; Doris Sackson;          *
Reverlea Stafford; Betty Stallings;      *
John Stein; Gene Taylor; Mary Taylor;    *
Dorothy Thornton; John Doe; Jane         *
Doe, all residents of the City of        *
Berkeley, and all others similarly       *
situated,                                *
                                         *
            Appellants,                  *
                                           *
        v.                                 *
                                           *
City of Berkeley, a political              *
subdivision of the state of Missouri;      *
Theodore Hoskins, individually and         *
in his official capacity as Former         *
Mayor of the City of Berkeley;             *
George H. Hopper; Elbert A. Walton,        *
Jr., individually and in his official      *
capacity as City Attorney of the City      *
of Berkeley; Judy Ferguson Shaw;           *
Marion Robinson, individually and in       *
her official capacity as former            *
Councilwoman of the City of                *
Berkeley; Louvenia Mathison;               *
Aloha Keeley, individually and in          *
her official capacity as Councilwoman *
of the City of Berkeley; Eileen Davis      *
Young, individually and in her             *
official capacity as City Clerk of         *
the City of Berkeley; Margie Hollins,      *
individually and in her official           *
capacity as former City Manager;           *
Anthony J. Dickson, individually and       *
in his official capacity as former         *
acting chief of police; City of            *
Berkeley City Council,                     *
                                           *
               Appellees.                  *
                                      ___________

                             Submitted: February 17, 2000
                                 Filed: March 28, 2000
                                  ___________



                                        -2-
Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________
PER CURIAM.

       Kenneth McClendon and sixty other named plaintiffs brought this action against
the City of Berkeley, Missouri, its mayor, and various of its other present and former
officials. Their complaint raises a variety of claims under 42 U.S.C. § 1983 based on
alleged violations of their constitutional rights in addition to claims arising under 42
U.S.C. § 1985(3) for allegedly conspiring to violate certain constitutional rights.
McClendon also asserts a pendent state-law claim sounding in false arrest and
malicious prosecution. In general, the claims all arise from alleged political misconduct
by city officials. The District Court1 granted individual Fed. R. Civ. P. 12(b)(6)
motions to dismiss filed by all defendants. The court also denied leave to plaintiffs to
file an amended complaint. Plaintiffs appeal, contesting these rulings.

        Having carefully considered the case, we conclude the District Court did not err
in dismissing as to all defendants on the ground that the complaint failed to state a
claim upon which relief can be granted. Similarly, we conclude the court did not abuse
its discretion by denying plaintiffs' motion to file an amended complaint. See Bell v.
Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998) (stating standard of review).
Inasmuch as an opinion in this meritless appeal would involve only a restatement of
well-settled rules of law and their straightforward application to the allegations of the
complaint, an exercise already thoroughly and competently performed by the District
Court, we affirm the rulings of that court without further discussion.

      AFFIRMED. See 8th Cir. R. 47B.



      1
        The Honorable Stephen Limbaugh, United States District Judge for the Eastern
District of Missouri.
                                           -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-